     Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 1 of 11



 1   Steve W. Berman (pro hac vice)                  Jeffrey L. Kessler (pro hac vice)
     Craig R. Spiegel (SBN 122000)                   David G. Feher (pro hac vice)
 2   Emilee N. Sisco (pro hac vice)                  David L. Greenspan (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP                 Joseph A. Litman (pro hac vice)
 3   1918 Eighth Avenue, Suite 3300                  WINSTON & STRAWN LLP
     Seattle, WA 98101                               200 Park Avenue
 4   Telephone: (206) 623-7292                       New York, NY 10166-4193
     Facsimile: (206) 623-0594                       Telephone: (212) 294-6700
 5   steveb@hbsslaw.com                              Facsimile: (212) 294-4700
     craigs@hbsslaw.com                              jkessler@winston.com
 6   emilees@hbsslaw.com                             dfeher@winston.com
                                                     dgreenspan@winston.com
 7   Jeff D. Friedman (SBN 173886)                   jlitman@winston.com
     HAGENS BERMAN SOBOL SHAPIRO LLP
 8   715 Hearst Avenue, Suite 202                    Sean D. Meenan (SBN 260466)
     Berkeley, CA 94710                              Jeanifer E. Parsigian (SBN 289001)
 9   Telephone: (510) 725-3000                       WINSTON & STRAWN LLP
     Facsimile: (510) 725-3001                       101 California Street
10   jefff@hbsslaw.com                               San Francisco, CA 94111
                                                     Telephone: (415) 591-1000
11   Bruce L. Simon (SBN 96241)                      Facsimile: (415) 591-1400
     Benjamin E. Shiftan (SBN 265767)                smeenan@winston.com
12   PEARSON, SIMON & WARSHAW, LLP                   jparsigian@winston.com
     44 Montgomery Street, Suite 2450
13   San Francisco, CA 94104                         Class Counsel for Jenkins and Consolidated
     Telephone: (415) 433-9000                       Action Plaintiffs
14   Facsimile: (415) 433-9008
     bsimon@pswlaw.com
15   bshiftan@pswlaw.com

16   Class Counsel for Jenkins and Consolidated
     Action Plaintiffs
17
     [Additional counsel listed on signature page]
18

19                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
20                                  OAKLAND DIVISION
21
   IN RE: NATIONAL COLLEGIATE                            Case No. 4:14-md-2541-CW
22 ATHLETIC ASSOCIATION ATHLETIC                         Case No. 4:14-cv-02758-CW
   GRANT-IN-AID CAP ANTITRUST
23 LITIGATION                                            DECLARATION OF ELIZABETH
                                                         C. PRITZKER IN SUPPORT OF
24                                                       MOTION FOR ATTORNEYS’ FEES,
                                                         EXPENSES, AND SERVICE
25                                                       AWARDS
   THIS DOCUMENT RELATES TO:
26 ALL ACTIONS
27

28
     DECLARATION OF ELIZABETH C. PRITZKER IN SUPPORT OF MOTION FOR ATTORNEYS’
     FEES, EXPENSES AND SERVICE AWARDS – Case Nos. 4:14-MD-02541; 4:14-CV-02758-CW
     Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 2 of 11



 1         1.     I, Elizabeth C. Pritzker, submit this declaration under penalty of perjury in
 2 connection with Class Counsel’s Motion for Attorney’s Fees, Costs and Class

 3 Representative Service Awards. I make this declaration based on my personal knowledge

 4 unless stated otherwise. If called as a witness, I could and would competently testify to the

 5 matters stated herein.

 6         2.     I am a co-founding partner of the Oakland-based law firm, Pritzker Levine
 7 LLP, which serves as Additional Class Counsel in this matter. The firm initially appeared

 8 as counsel of record in Kendall Gregory-McGhee et al v. National Collegiate Athletic

 9 Association et al., N.D. Cal. Case No. 4:14-cv-01777, filed April 17, 2014. On January 17,

10 2015, Pritzker Levine filed the action entitled Justine Hartman et al. v. National Collegiate

11 Athletic Association et al., N.D. Cal. Case No. 4:15-cv-00178. Shortly after each filing,

12 Gregory-McGhee and Hartman were made part of the consolidated, multi-district litigation

13 entitled In Re National Athletic Association Athletic Grant-in-Aid Antitrust Litigation, 4:14-

14 md-2541-CW, and the Pritzker Levine firm was designated by Class Counsel to serve as

15 Additional Class Counsel in the litigation.

16         3.     The named plaintiffs in the Hartman action are Pritzker Levine clients, Justine
17 Hartman and Afure Jemerigbe. Ms. Hartman and Ms. Jemerigbe played NCAA Division I

18 Women’s Basketball for the University of California at Berkeley (“Cal”).

19    MS. JEMERIGBE AND MS. HARTMAN WERE APPOINTED BY THE COURT
                  TO SERVE AS CLASS REPRESENTATIVES
20

21         4.     The Court previously has appointed both Ms. Jemerigbe and Ms. Hartman to

22 serve as class representative in the litigation.

23         5.     In its Amended Order Granting Plaintiff’s Unopposed Motion for Preliminary

24 Approval of Class Settlement, the Court preliminarily certified three Settlement Classes (a

25 Division I FBS Football Class; a Division I Men’s Basketball Class; and a Division I

26 Women’s Basketball Class) and appointed Ms. Jemerigbe as one of four class
27
     representatives for the Settlement Classes. (ECF No. 615, ¶¶ 3, 7). Thereafter, following

28
     final approval of the settlement, the Court approved a $20,000 service award for Ms.
                                                      1
     DECLARATION OF ELIZABETH C. PRITZKER IN SUPPORT OF MOTION FOR ATTORNEYS’
     FEES, EXPENSES AND SERVICE AWARDS – Case Nos. 4:14-MD-02541; 4:14-CV-02758-CW
     Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 3 of 11



 1 Jemerigbe to compensate her for “work done on behalf of the class,” including “a significant

 2 amount of time spent assisting in the litigation of this case, preparing for and having [her]

 3 deposition[] taken, in searching for and producing documents that spanned many years, and

 4 in conferring with counsel throughout the litigation.” (See Court’s Order Dec. 6, 2017 Order

 5 Granting Plaintiffs’ and Class Counsel’s Motion for Attorneys’ Fees, Expenses and Service

 6 Awards [ECF No.745], at 17-18 and fns. 67-68).

 7          6.     Ms. Hartman was put forward and also approved by the Court as a class
 8 representative for the certified, Injunctive Relief Classes. (See Court’s Dec. 4, 2015 Order

 9 Granting Motion for Rule 23(b)(2) Class Certification [ECF No.305], at 27). Like Ms.

10 Jemerigbe, Ms. Hartman has been a diligent and articulate representative for the Injunctive

11 Relief Classes. The specific efforts undertaken by Ms. Hartman to fulfill her class

12 representative role are described more fully in paragraphs 16 through 24 of this declaration.

13        PRITZKER LEVINE’S HISTORY AS ADDITIONAL CLASS COUNSEL
14          7.     In support of Plaintiffs’ and Class Counsel’s Motion for Attorneys’ Fees,
15 Costs and Class Representative Service Awards filed in conjunction with the damages

16 settlement, I filed two declarations, at ECF Nos. 691 and 696, respectively.                 These
17 declarations describe Pritzker Levine’s service as counsel to Plaintiffs, beginning in April

18 2014, and the firm’s involvement in the prosecution of the litigation for the Classes from the

19 inception of the case.

20          8.     Pritzker Levine’s antitrust experience is well-recognized. As I previously

21 attested, I have practiced complex litigation for nearly three decades. Over the years, Pritzker

22 Levine and its attorneys have served as lead, co-lead, or participating counsel in MDL cases

23 representing classes challenging price-fixing, unlawful trade restraints, monopolization, and

24 other anticompetitive conduct. (See ECF No.691, ¶¶6-9).

25          9.     In my prior declaration, ECF No.691, I also attest to the significant time and

26 resources that the Pritzker Levine firm and I (as the partner directly working on the case)
27 devoted to the prosecution of the damages claims asserted by the Settlement Classes. These

28 efforts include: initial factual investigation (id, ¶13); factual and legal research for the benefit
                                                     2
     DECLARATION OF ELIZABETH C. PRITZKER IN SUPPORT OF MOTION FOR ATTORNEYS’
     FEES, EXPENSES AND SERVICE AWARDS – Case Nos. 4:14-MD-02541; 4:14-CV-02758-CW
     Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 4 of 11



 1 of the Settlement Classes (id, ¶¶13-14, 16); heading up third-party discovery directed to 337

 2 NCAA Division I member schools for athletic scholarship fund information that was a

 3 critical component of the class damages analysis undertaken by Plaintiffs’ expert (id, ¶15);

 4 conducting and analyzing written discovery (id, ¶17-18)); preparing and defending Ms.

 5 Jemerigbe, a damages class representative, at deposition (id, ¶ 8); working with the experts

 6 (id, ¶18); and assisting with briefing, sealing motions and other case filings. (Id., ¶18).1

 7         10.    As stated in my prior declaration, ECF No.691, the total number of hours spent
 8 by the Pritzker Levine firm prosecuting the case for Settlement Classes totaled 1715.6 hours,

 9 for a corresponding lodestar of $1,008,630.85. (Id., ¶22). Expressly excluded from these

10 amounts were attorney hours and corresponding lodestar devoted exclusively to my firm’s

11 work on behalf of the certified Injunctive Relief Classes as of August 22, 2017. (Id.).

12 Specifically, although both Ms. Jemerigbe and Ms. Hartman played a critical representative

13 role in the litigation by, among other things, providing requisite standing necessary to

14 certification of the Women’s Basketball Classes (see ECF No.305, at 8, 11), I used my

15 professional judgment to exclude from the firm’s prior fee application, attorney time spent

16 preparing Ms. Hartman, the Injunctive Relief class representative, for her deposition and

17 representing her at that deposition. I also excluded from that application work that my firm

18 performed at the direction of Class Counsel on Plaintiffs’ motion to certify the Injunctive

19 Relief Classes. (ECF No.691, ¶¶20-21). The attorney time associated with the Injunctive

20 Relief Classes that was excluded from my prior fee application for services rendered through

21 August 22, 2017 totaled 42.2 hours, for a lodestar of $28,890.50. (Id, ¶¶19, 21).

22       FEES AND COSTS ASSOCIATED WITH INJUNCTIVE RELIEF CLASSES

23         11.    Attached hereto as Exhibit A is a summary of the total hours and lodestar

24 associated with my firm’s professional services on behalf of the Injunctive Relief Classes.

25 This summary was prepared from contemporaneous, daily time records regularly prepared

26 and maintained by my firm.
27   1
    My supplemental declaration, ECF No.696, shows the number of hours undertaken by Pritzker
28 Levine attorneys on these tasks, on a task-by-task basis. (See ECF No.696, at ¶4 and Table 1).
                                                    3
     DECLARATION OF ELIZABETH C. PRITZKER IN SUPPORT OF MOTION FOR ATTORNEYS’
     FEES, EXPENSES AND SERVICE AWARDS – Case Nos. 4:14-MD-02541; 4:14-CV-02758-CW
     Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 5 of 11



 1         12.    As set forth in Exhibit A, the total number of hours spent by Pritzker Levine
 2 on behalf of the Injunctive Relief Classes is 198.0 hours, with a corresponding lodestar of

 3 $143,745.00. These hours include the 42.2 hours that were excluded from my firm’s prior

 4 fee application, as referenced in paragraph 10. Exhibit A additionally includes time

 5 expended by Pritzker Levine attorneys preparing for and appearing at trial. All of the hours

 6 set forth in Exhibit A reflect work associated only with the Injunctive Relief aspect of the

 7 case.

 8         13.    Exhibit A provides the names of the attorneys and professional staff who
 9 worked on the case, bar admission for each attorney, and each timekeeper’s respective hours,

10 rates, and lodestar. The rates for each attorney identified in Exhibit A are the usual and

11 customary hourly rates charged by Pritzker Levine. These rates are the same as, or

12 substantially similar to, rates used by firm and previously approved by the Court in this and

13 other cases. (See ECF No. 745, at 13-14 (approving hourly attorney rates for Pritzker Levine

14 partners, Elizabeth Pritzker and Jonathan Levine, and firm associates and of counsel

15 attorneys, and finding the “hourly rates of plaintiffs’ counsel are in line with market rates in

16 the District.”); see also ECF No. 691, ¶23 (describing attorney fee awards made to Pritzker

17 Levine attorneys in similar cases filed in the District)).

18         14.    My firm has expended $3,217.34 in unreimbursed costs and expenses in

19 connection with the prosecution of case for the Injunctive Relief Classes. These costs and

20 expenses are broken down in the chart attached hereto as Exhibit B. They were incurred on

21 behalf of the Injunctive Relief Classes by my firm on a contingent basis, and have not been

22 reimbursed. All of these costs and expenses are reflected in the books and records of my

23 firm, which are prepared from expense vouchers, check records, invoices and other source

24 materials, and represent an accurate recordation of the expenses incurred by the firm in

25 connection with this action. Copies of these records are available at the Court’s request.

26         15.    I have reviewed the time and expenses reported by Pritzker Levine, and

27 included in this declaration and in Exhibits A and B, and affirm that they are true and

28 accurate.
                                                   4
     DECLARATION OF ELIZABETH C. PRITZKER IN SUPPORT OF MOTION FOR ATTORNEYS’
     FEES, EXPENSES AND SERVICE AWARDS – Case Nos. 4:14-MD-02541; 4:14-CV-02758-CW
     Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 6 of 11



 1               MS. HARTMAN’S SERVICE AS A CLASS REPRESENTATIVE
 2         16.     Ms. Hartman’s extensive contribution to the Injunctive Relief portion of the
 3 litigation is noteworthy. She has been cooperative, articulate, and immensely helpful to the

 4 prosecution of the case from the outset. She has at all times been highly involved, and has

 5 expended significant time and effort to the case.

 6         17.     Moreover, when the case began, Ms. Hartman was still a student at Cal, and
 7 an active member of the women’s basketball team roster. She bravely and willingly

 8 undertook a significant reputational risk by seeking injunctive relief against and rule changes

 9 by the NCAA – the very entity upon which her financial ability to attend Cal largely

10 depended.

11         18.     Ms. Hartman cooperated fully with Plaintiffs’ counsel to assist them in the
12 development and prosecution Injunctive Relief litigation. She acted promptly in responding

13 to my requests for her time and to provide information necessary to facilitate Plaintiffs’

14 investigation and the discovery process in the case.

15         19.     In response to Defendants’ discovery requests, Ms. Hartman searched through
16 her files for contracts, forms, emails, correspondence, school brochures, financial

17 information, scholarship information, and other records: these records spanned from her

18 middle school and high school years through her collegiate playing career.

19         20.     Ms. Hartman assisted in the preparation of discovery responses. She executed

20 a FERPA waiver authorizing Defendants to obtain her admission, academic, health, and

21 athletic records directly from the University of California.

22         21.     Ms. Hartman expended substantial time and effort preparing for and attending

23 her deposition. Her deposition entailed hours of preparation with me at my offices, or on

24 campus, over the course of several days, and another day away from her academic studies

25 for a full-day deposition in which Ms. Hartman responded to detailed questioning by a senior

26 defense attorney for the NCAA.
27         22.     Of course, Ms. Hartman also attended and testified at trial. This required that

28 Ms. Hartman expend significant time, travel and expense meeting with me and Class
                                            5
     DECLARATION OF ELIZABETH C. PRITZKER IN SUPPORT OF MOTION FOR ATTORNEYS’
     FEES, EXPENSES AND SERVICE AWARDS – Case Nos. 4:14-MD-02541; 4:14-CV-02758-CW
     Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 7 of 11



 1 Counsel, in person, in Los Angeles and later in Oakland, to prepare her for her examination

 2 and cross-examination at trial. She then spent additional time, travel and expense, and had

 3 to forego work opportunities, to attend and provide testimony at trial.

 4         23.    Throughout the litigation, Ms. Hartman has stayed up to date on case
 5 developments through frequent telephone calls, emails, and in person meetings with me and

 6 with Class Counsel.

 7         24.    Ms. Hartman has performed her class representative duties willingly, ably, and
 8 responsibly, and she did so without any guarantee of reimbursement or compensation for the

 9 efforts she has taken. She is deserving of an incentive award in recognition of the significant

10 responsibilities and risks she undertook to represent the Injunctive Relief Classes, and to

11 compensate her for the time and effort she expended in the case.

12         I declare under penalty of perjury under the laws of the United States that the
13 foregoing is true and correct. Executed this 26th day of March, 2019, at Oakland, California.

14
                                              //s// Elizabeth C. Pritzker
15                                            Elizabeth C. Pritzker (SBN 146267)
16
                                              PRITZKER LEVINE LLP
17                                            180 Grand Avenue, Suite 1390
                                              Oakland, CA 94612
18
                                              Telephone: (415) 692-0772
19                                            Facsimile: (415) 366-6110
                                              ecp@pritzkerlevine.com
20

21

22

23

24

25

26
27

28
                                                  6
     DECLARATION OF ELIZABETH C. PRITZKER IN SUPPORT OF MOTION FOR ATTORNEYS’
     FEES, EXPENSES AND SERVICE AWARDS – Case Nos. 4:14-MD-02541; 4:14-CV-02758-CW
Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 8 of 11




                        EXHIBIT A
        Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 9 of 11



                                        Exhibit A

                     In re NCAA Grant-In-Aid Cap Antitrust Litigation
                     Case Nos. 4:14-md-2541-CW, 4:14-cv-02758-CW

                                  Pritzker Levine, LLP
                           Time Summary – Professional Staff
                                Injunctive Relief Classes


             Name           Role1   Years      Hours     Rate           Lodestar

                                    Professional Staff
    Elizabeth Pritzker        P      2015        26.10    $695      $, 18,139.50
                                     2018       116.80    $750      $ 87,600.00
                                     2019        19.00    $750      $ 14,250.00
    Jonathan Levine           P      2015        11.60    $695      $ 8,062.00
                                     2018         0.00    $750                -
                                     2019         0.00    $750                -
    Bethany Caracuzzo        OC      2015         0.00    $625                -
                                     2018         4.50    $695      $ 3,127.00
                                     2019         0.00    $695                -
    Heather Haggarty          A      2015         4.30    $600      $ 2,580.00
                                     2018        14.00    $650      $ 9,100.00
                                     2019         0.00    $650                -
    Anne Whitney              A      2015         0.00    $495                -
                                     2018         1.50    $525      $    787.50
                                     2019         0.00    $525                -
    Shiho Yamamoto            A      2015         0.20    $495      $     99.00
           TOTAL                                198.00              $143,745.00



1
    Key:

P          Partner
OC         Of Counsel
A          Associate
LC         Law Clerk
PL         Paralegal
I          Investigator
Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 10 of 11




                        EXHIBIT B
   Case 4:14-md-02541-CW Document 1169-4 Filed 03/26/19 Page 11 of 11



                                      Exhibit B

                 In re NCAA Grant-In-Aid Cap Antitrust Litigation
                 Case Nos. 4:14-md-2541-CW, 4:14-cv-02758-CW

                               Pritzker Levine, LLP
                              Unreimbursed Expenses

                              Injunctive Relief Classes


Category                                                    Amount
Court Costs (Court Call Appearance Fees)                             $ 58.00
Computerized Legal Research / PACER                                  $ 310.36
Document services (Online Hosting)                                   $ 30.00
Copying Costs                                                        $ 1 60.10
Shipping and Mailing                                                 $ 58.00
Local Transportation                                                 $ 77.02
Travel:
  Air Transportation                                                 $ 275.00
  Ground Transportation/Car Rental/Parking                           $ 182.76
  Lodging / Hotels                                                   $1,681.02
 Meals                                                               $ 385.08
Miscellaneous                                                               -

TOTAL                                                                $3,217.34
